Case 2:18-cv-09768-FMO-KS Document 132 Filed 01/25/20 Page 1 of 3 Page ID #:2842



   1   Timothy M. Frank (California Bar No. 263245)
       timothy.frank@hnbllc.com
   2   Joseph H. Boyle (pro hac vice)
   3   joe.boyle@hnbllc.com
       Stephen M. Ferguson (pro hac vice)
   4   stephen.ferguson@hnbllc.com
   5   HAGAN NOLL & BOYLE LLC
       820 Gessner, Suite 940
   6   Houston, Texas 77024
   7   Telephone: (713) 343-0478
       Facsimile: (713) 758-0146
   8
       David A. Van Riper (California Bar No. 128059)
   9
       dave@vanriperlaw.com
  10   VAN RIPER LAW
       1254 Irvine Blvd., Suite 200
  11
       Tustin, California 92780-3571
  12   Telephone: (714) 731-1800
  13
       Facsimile: (714) 731-1811

  14   Attorneys for Plaintiff DISH Network L.L.C.
  15

  16                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  17                            WESTERN DIVISION
  18
       DISH NETWORK L.L.C.,                   Case No. 2:18-cv-9768-FMO (KSx)
  19
                    Plaintiff,                DISCOVERY MATTER
  20
              v.                              DISH NETWORK L.L.C.’S NOTICE
  21                                          OF MOTION TO COMPEL
  22   JADOO TV, INC. et al.,                 JADOO TV, INC.’S PRODUCTION
                                              OF DOCUMENTS
  23                Defendants.
                                              Date: February 26, 2020
  24                                          Time: 10:00 AM
                                              Honorable Karen L. Stevenson
  25
                                              Discovery Cut-Off: February 7, 2020
  26                                          Pre-Trial Conference: August 7, 2020
                                              Trial Date: August 25, 2020
  27

  28

                                                               DISH’s Notice of Motion to Compel
                                                              JadooTV’s Production of Documents
                                              1
Case 2:18-cv-09768-FMO-KS Document 132 Filed 01/25/20 Page 2 of 3 Page ID #:2843



   1         TO DEFENDANT JADOO TV, INC. AND ITS ATTORNEY’S OF
   2   RECORD:
   3         PLEASE TAKE NOTICE that on February 26, 2020 at 10:00 AM or as soon
   4   thereafter as the matter may be heard, before the Honorable Karen L. Stevenson of
   5   the United States District Court for the Central District of California, Roybal Federal
   6   Building and Courthouse, 255 E. Temple St., Courtroom 580, Los Angeles, CA
   7   90012, Plaintiff DISH Network L.L.C. (“DISH”) will, and hereby does, move this
   8   Court pursuant to Federal Rule of Civil Procedure 34, 37, and Local Rule 37, for an
   9   order compelling Defendant Jadoo TV, Inc. (“JadooTV”) to produce documents
  10   responsive to DISH’s requests for production served on February 7, 2019 and April
  11   10, 2019 (the “Requests”).
  12         This Motion follows more than ten hours of telephone conferences between
  13   the parties, two pre-motion conferences with the Court, and several hearings and meet
  14   and confers pursuant to the direction of the bankruptcy judge presiding over
  15   JadooTV’s bankruptcy case, wherein JadooTV agreed to produce certain documents
  16   in response to DISH’s Requests, failed to produce those documents, and failed to
  17   supplement its written responses. DISH’s Motion was originally filed on May 24,
  18   2019 (Dkt. 75). However, JadooTV filed a Chapter 11 bankruptcy petition on May
  19   31, 2019 staying the motion to compel as to JadooTV. (See Dkts. 78, 96 at 1-2.) The
  20   bankruptcy court lifted the automatic stay as to JadooTV on January 14, 2020. DISH
  21   now files this Motion to compel JadooTV to produce the documents sought in DISH’s
  22   prior motion to compel (Dkt. 75).
  23         DISH’S Motion is based on the arguments set forth by DISH in the attached
  24   L.R. 37-2 Joint Stipulation Re: DISH’s Motion to Compel Jadoo TV, Inc.’s
  25   Production of Documents and the concurrently filed declaration of Stephen M.
  26   Ferguson.
  27         For the reasons set forth in the L.R. 37-2 Joint Stipulation, DISH respectfully
  28   requests that the Court order JadooTV to produce all documents concerning the use,

                                                                    DISH’s Notice of Motion to Compel
                                                                   JadooTV’s Production of Documents
                                                 2
Case 2:18-cv-09768-FMO-KS Document 132 Filed 01/25/20 Page 3 of 3 Page ID #:2844



   1   design, structure, and operation of eMedia from January 2014 to present (Requests
   2   71 and 73), and all documents that JadooTV agreed to produce in response to
   3   Requests 1-3, 6-7, 14-21, 23-28, 32, 34-41, 44-46, 48, 50-53, 55, 57-65, 68-70, 71-
   4   81, 83, 85-86, 89-103, 105, and 111-112, within seven days of the Court’s Order.
   5   DISH also requests that the Court order JadooTV to produce all such responsive
   6   documents from Defendant Shah’s JadooTV email account, the 34 other custodians
   7   with JadooTV email accounts, and the three custodians in which JadooTV produced
   8   some documents. DISH also requests that the Court order JadooTV to provide
   9   supplemental written responses to these Requests stating whether JadooTV has
  10   produced all documents, any limitations to JadooTV’s production, or that there are
  11   no responsive documents in JadooTV’s possession, custody, or control. DISH further
  12   requests that the Court order JadooTV to pay DISH’s attorneys’ fees and costs related
  13   to this Motion.
  14   Dated: January 25, 2020
  15                                    Respectfully submitted,
  16
                                  By: Stephen M. Ferguson
  17                                  Stephen M. Ferguson (pro hac vice)
                                      stephen.ferguson@hnbllc.com
  18                                  Timothy M. Frank (California Bar No. 263245)
                                      timothy.frank@hnbllc.com
  19                                  Joseph H. Boyle (pro hac vice)
                                      joe.boyle@hnbllc.com
  20                                  HAGAN NOLL & BOYLE LLC
                                      820 Gessner, Suite 940
  21                                  Houston, Texas 77024
                                      Telephone: (713) 343-0478
  22                                  Facsimile: (713) 758-0146
  23                                   David A. Van Riper (California Bar No. 128059)
                                       dave@vanriperlaw.com
  24                                   VAN RIPER LAW
                                       1254 Irvine Blvd., Suite 200
  25                                   Tustin, California 92780-3571
                                       Telephone: (714) 731-1800
  26                                   Facsimile: (714) 731-1811
  27                                   Attorneys for Plaintiffs DISH Network L.L.C.
  28

                                                                   DISH’s Notice of Motion to Compel
                                                                  JadooTV’s Production of Documents
                                                3
